NOTICE
This Order was filed under              2022 IL App (4th) 210516-U                        FILED
Supreme Court Rule 23 and is
                                                                                       February 7, 2022
not precedent except in the                    NO. 4-21-0516                             Carla Bender
limited circumstances allowed                                                        4th District Appellate
under Rule 23(e)(1).                                                                       Court, IL
                                       IN THE APPELLATE COURT

                                                OF ILLINOIS

                                            FOURTH DISTRICT

    In re I.H., a Minor                                            )     Appeal from the
                                                                   )     Circuit Court of
    (The People of the State of Illinois,                          )     Sangamon County
                  Petitioner-Appellee,                             )     No. 15JA130
                  v.                                               )
    Cyliasha H.,                                                   )     Honorable
                  Respondent-Appellant).                           )     Karen S. Tharp,
                                                                   )     Judge Presiding.


                     JUSTICE TURNER delivered the judgment of the court.
                     Justices Harris and Steigmann concurred in the judgment.

                                                  ORDER

    ¶1        Held: The circuit court’s findings respondent was unfit under section 1(D)(m)(ii) of
                    the Adoption Act and it was in the minor child’s best interests to terminate
                    respondent’s parental rights were not against the manifest weight of the evidence.

    ¶2               In August 2019, the State filed a motion for the termination of the parental rights

    of respondent, Cyliasha H. as to her minor child, I.H. (born in June 2014). The next month, the

    State filed a supplemental termination motion. After a four-day hearing, the Sangamon County

    circuit court found respondent unfit as alleged in the termination motions. At a September 2021

    hearing, the court found it was in I.H.’s best interests to terminate respondent’s parental rights.

    ¶3               Respondent appeals, asserting the circuit court erred by (1) finding her unfit and

    (2) concluding it was in I.H.’s best interests to terminate respondent’s parental rights. We

    affirm.

    ¶4                                       I. BACKGROUND
¶5             I.H.’s father is Christyen B., and he is not a party to this appeal. Respondent

(born in June 1999) was herself a minor when she gave birth to I.H. On July 27, 2015, the State

filed a petition for the adjudication of wardship of I.H. The petition alleged I.H. was neglected

pursuant to section 2-3(1)(a) of the Juvenile Court Act of 1987 (Juvenile Court Act) (705 ILCS

405/2-3(1)(a) (West Supp. 2015)) because she was not receiving the proper care and supervision

necessary for her well-being in that respondent failed to make a proper care plan for I.H. The

petition also alleged I.H. was neglected pursuant to section 2-3(1)(b) of the Juvenile Court Act

(705 ILCS 405/2-3(1)(b) (West Supp. 2015)) because her environment was injurious to her

welfare as evidence by respondent’s domestic violence. At a November 2016 hearing,

respondent admitted I.H. was neglected under section 2-3(1)(a) as alleged in the wardship

petition, and the circuit court adjudicated I.H. neglected. After a December 2016 hearing, the

court entered a dispositional order finding respondent was unfit, unable, or unwilling to care for,

protect, train, or discipline I.H. The court made I.H. a ward of the court and appointed the

Department of Children and Family Services (DCFS) as I.H.’s guardian and custodian. At that

time, respondent was also a ward of the court.

¶6             In August 2019, the State filed a motion to terminate respondent’s and

Christyen’s parental rights to I.H. As to respondent, the motion first asserted respondent was

unfit because she failed to maintain a reasonable degree of interest, concern, or responsibility for

I.H.’s welfare. See 750 ILCS 50/1(D)(b) (West 2018). It further asserted respondent failed to

make reasonable efforts to correct the conditions that were the basis for I.H.’s removal during

any nine-month period after the neglect adjudication and set forth three nine-month periods,

specifically November 2, 2016, to August 2, 2017; August 2, 2017, to May 2, 2018; and May 2,

2018, to February 2, 2019. See 750 ILCS 50/1(D)(m)(i) (West 2018). In September 2019, the




                                                 -2-
State filed a supplemental termination motion, adding the allegation respondent failed to make

reasonable progress toward I.H.’s return during any nine-month period after the neglect

adjudication and set forth the same three nine-month periods as the reasonable efforts allegation.

See 750 ILCS 50/1(D)(m)(ii) (West 2018).

¶7             In September 2020, the circuit court commenced the fitness hearing. The State

presented the testimony of (1) Kaeley Bridges, I.H.’s caseworker from June 2016 to December

2017; (2) Robbie Donaldson-Myles, I.H.’s caseworker for December 2017 to March 2019;

(3) Tiffany Hampton, a parent educator; and (4) Melanie Verry, I.H.’s caseworker from March

2019 to the time of the fitness hearing. Respondent testified on her own behalf. The evidence

relevant to the nine-month period of May 2, 2018, to February 2, 2019, follows.

¶8             Donaldson-Myles testified she was I.H.’s caseworker from December 17, 2017, to

March 2019, during which time respondent was 17 and 18 years old. The first plan

Donaldson-Myles established was for the period of January to July 2018. That plan required

respondent to (1) cooperate with DCFS, which included having a legal means of support and safe

housing, (2) take parenting classes, (3) attend visitation, (4) attend mental health counseling,

(5) obtain a substance abuse assessment, and (6) become independent. Donaldson-Myles

testified she made the appropriate referrals for respondent to access all the necessary services.

Respondent received an unsatisfactory rating for the January to July 2018 plan. As to

cooperation, respondent received an unsatisfactory rating because she was combative and defiant

in working with DCFS. She also received an unsatisfactory rating for parenting and visitation

for issues during visits with I.H. Donaldson-Myles explained she had received a report

respondent got into a fight in front of I.H. with staff at her transitional living program over a

curfew, which DCFS had established for I.H.’s benefit. Moreover, Donaldson-Myles received




                                                 -3-
reports about respondent not having food for I.H. during visits and missing the established

curfew. Respondent was rated unsatisfactory for substance abuse because she did not obtain a

substance abuse assessment, self-reported marijuana use, and tested positive for marijuana.

However, on cross-examination, Donaldson-Myles testified she did not receive any reports

indicating respondent was using marijuana during the January to July 2018 reporting period.

Respondent also received an unsatisfactory rating for mental health counseling because her

attendance was inconsistent and she had made little to no progress in therapy. Donaldson-Myles

also noted respondent did not have consistent employment during the reporting period but did

have housing as part of a transitional living program.

¶9             Donaldson-Myles testified the next service plan covered the period of July 2018

to January 2019. Respondent’s tasks remained the same, except parenting was changed to

participate in a parenting coach program and anger management counseling was added.

Donaldson-Myles testified all the referrals for respondent were in place. When that service plan

was graded, respondent again was rated unsatisfactory for cooperation due to her being

combative and defiant. Donaldson-Myles explained respondent was combative regarding the

service plan. She refused to do drug tests and to provide proof of employment. Respondent also

received an unsatisfactory rating for parenting because she was not displaying or demonstrating

the skills learned from parenting classes in her interactions with I.H. during visits.

Donaldson-Myles noted respondent did not start the parenting coach program until November

2018. Despite completing the substance abuse assessment in October 2018, respondent was

rated unsatisfactory for substance abuse because she continued to self-report marijuana usage,

test positive for marijuana, and occasionally refuse to do drug drops. DCFS was concerned

about respondent’s marijuana use because respondent was a minor, it was illegal, and it directly




                                                -4-
impacted respondent’s ability to demonstrate positive parenting skills. However, Donaldson-

Myles admitted she never received a report of respondent being impaired by marijuana during

visits. Respondent also received an unsatisfactory rating for mental health counseling, which

included anger management counseling, because her attendance was inconsistent. Regarding

visitation, Donaldson-Myles decreased visits in May 2018 from overnights at respondent’s

residence to two hours once a week in Springfield. The change was made based on respondent

missing curfew and not having food for I.H. during overnight visits with I.H. Overall,

respondent received an unsatisfactory rating for the July 2018 to January 2019 parenting plan.

After the second overall unsatisfactory rating for respondent, Donaldson-Myles requested legal

screening to see if cause existed to change the goal from return home. The conclusion of the

legal screening was respondent had not made significant progress for return home in any

nine-month period.

¶ 10          Donaldson-Myles established a service plan for January 2019 to July 2019 but left

the case in March 2019. From January 2019 to March 2019, respondent had begun to engage in

services. Respondent completed the parenting coach program and was attending outpatient

substance abuse treatment. Respondent was still testing positive for marijuana. Respondent was

also attending her mental health counseling. Moreover, a decision had been made to increase

respondent’s visits. Donaldson-Myles was never close to returning I.H. to respondent’s care

because respondent was not prepared for visitation, was unable to demonstrate skills she learned

regarding safety, and could not maintain employment. Donaldson-Myles testified respondent

was stable for periods of 30 to 45 days at the most. When Donaldson-Myles left the case, it was

her professional opinion respondent was not able to put I.H.’s needs ahead of her own.

¶ 11          Hampton testified she was respondent’s parenting coach from September 2018 to




                                              -5-
January 2019. She attended six visits between respondent and I.H. The visits were for two hours

at the DCFS office or in the Springfield community, but Hampton only attended visitation that

took place at the DCFS office. Hampton only supervised one entire two-hour visit because of a

change in the time of visitation, respondent was late, or respondent decided to go somewhere in

the community. The common occurrences in the six visits were the following: respondent

would (1) hug I.H. upon entering, (2) talk to I.H. during the visit, (3) do I.H.’s hair, and (4) put

on a movie on her cellphone. Respondent did do other activities with I.H., such as coloring and

dancing. However, Hampton had to have multiple conversations with respondent about putting

her cellphone away. Respondent’s big issue was focusing on her cellphone and not on her child.

Respondent and I.H. would engage in bonding activities for 15 to 20 minutes of the two-hour

visit instead of the whole time. Hampton further testified respondent would allow I.H. to have

the cellphone whenever she asked for it. Respondent also had issues with being on time and

bringing food for visits. In Hampton’s opinion, respondent did not make a noticeable

improvement in parenting abilities by the end of the coaching period because respondent would

not follow Hampton’s directions. In her discharge report, Hampton rated respondent’s discharge

unsatisfactory and recommended respondent continue to work on putting her cellphone away

during visits. Hampton did find respondent had potential to parent.

¶ 12           Respondent testified she was 21 years old and living in Belleville, Illinois, with

her boyfriend, Vincent P., and their six-month old son, K.P. She had been with Vincent since

July 2017. Respondent was 15 years old when she had I.H. After respondent became a ward of

the court, respondent was placed in a group home with I.H. where they lived until February

2017. I.H. was placed in a traditional foster home at that time.

¶ 13           Respondent further testified working with Donaldson-Myles was “just like hell on




                                                 -6-
wheels.” According to respondent, Donaldson-Myles was very rude and inconsiderate. When

Donaldson-Myles was her caseworker, respondent requested a new caseworker multiple times.

Respondent described the fight mentioned by Donaldson-Myles as a verbal altercation that she

removed herself from by leaving with I.H. Respondent also explained the lack of food incidents

occurred prior to April 2018 because, at that time, she moved into an independent living

apartment. Respondent felt she made progress while Donaldson-Myles was her caseworker

because she completed a parenting class, eventually did a substance abuse assessment, and

started drug counseling. Respondent admitted it took her awhile to do the substance abuse

assessment and start counseling because she did not want to do those tasks because she had

already completed them once. Respondent also explained she had a hard time maintaining

employment due to her visitation schedule, and Donaldson-Myles would not work with

respondent’s employment schedule. She also testified she always left her job for a better job.

¶ 14           Regarding visits, respondent explained she and I.H. did more than watch movies

on respondent’s cellphone and work on I.H.’s hair. She testified they often did crafts and things

in the community. Additionally, I.H. asked to call relatives during visits. Respondent denied

ever using marijuana in front of I.H. Additionally, respondent testified, in January 2019, she

started studying criminal justice in college. She was also working nights at that time and would

not hear the person, who brought I.H. for a morning visit, knocking on respondent’s door. After

15 minutes, the person would leave with I.H. Respondent testified that only happened twice.

¶ 15           Overall, respondent felt she was a much better parent than she was in 2017.

Respondent testified she grew up and was more receptive to the services she was being offered.

Respondent admitted it was her fault she was using marijuana and not attending counseling

during the period of July 2018 and January 2019. Respondent testified she no longer used




                                               -7-
marijuana. Respondent further testified she worked for Instacart and did hair.

¶ 16           At the conclusion of the hearing, the circuit court found respondent unfit on all

seven grounds asserted in the termination motion and supplemental motion. The court also

found Christyen unfit.

¶ 17           On September 9, 2021, the circuit court held the best interests hearing. The State

presented the testimony of Verry and Sarah E., I.H.’s foster parent. Respondent testified on her

own behalf.

¶ 18           Verry testified she had never had any concerns about respondent’s visits with I.H.

and noted respondent definitely loves I.H. I.H. does know respondent is her mother and is

bonded with her. However, Verry noted a lack of both consistency in respondent’s visitation

schedule and structure during visits. Verry had observed I.H. in her current foster home

placement six to seven times and had observed a bond grow between I.H. and the foster parents.

Verry stated the foster home was a family environment. Verry stated I.H.’s current foster home

was the most stable home she had been in and I.H. has become a part of the family. In her

professional opinion, I.H. should not be returned to respondent.

¶ 19           Additionally, Verry testified the best interests hearing had been continued

following the unfitness finding to give respondent an opportunity to complete the things she

needed to do to have I.H. returned home. Respondent was asked to provide a stable home and

proof of income. However, respondent did not have suitable housing at the time of the last visit.

Respondent’s apartment had only one bedroom. Respondent also had been unable to provide

proof of income or documentation to support her employment.

¶ 20           Sarah testified she was a full-time parent and lived with her husband and

daughter. I.H. had also lived in her home for the past three and a half months. While some




                                               -8-
sibling rivalry occurred in the beginning, Sarah’s daughter and I.H. had bonded and become very

close. I.H. was very affectionate with the family and enjoyed family time and her bedtime

routine. Sarah felt she had a mother/daughter relationship with I.H. Sarah had observed a

significant reduction in I.H.’s stress level and hypervigilance while residing in her home. I.H.

had voiced concerns about being forced to move again and expressed a desire for a forever

family. I.H. called Sarah “mommy,” and Sarah’s husband “daddy.” They were willing to adopt

I.H.

¶ 21           Additionally, Sarah recognized she did not have the same ethnic background as

I.H. and noted it was very important to the family to support I.H.’s ethnic background and

culture. Sarah and her husband were of different ethnicities and religions. They intended to find

a mentor for I.H. who shared the same ethnicity. Sarah also testified she supported I.H.

maintaining connections with her biological family. I.H. has a framed picture of her and

respondent in her bedroom. In maintaining such connections, Sarah would do what was in I.H.’s

best emotional interests with the advice of professional counselors.

¶ 22           Respondent testified DCFS had not required her to find a bigger home but she had

been looking for one anyway. Respondent explained it was common sense I.H. needed her own

bedroom. She had found a place but lost it to another person who made a larger deposit than

respondent. When her visits were changed to monthly, respondent stopped looking for another

home. Respondent also testified her caseworker stated she could not help respondent find

housing if I.H. was not living with her. Without I.H. living with her, respondent did not need a

larger home. Respondent further testified she had been working at Wendy’s for almost two

months. On the side, respondent also did hair and resold shoes. Respondent did not keep

receipts for the shoe selling because she started doing that after the last court date. As to her hair




                                                 -9-
business, respondent testified she kept a receipt book but her caseworker said that was not

enough proof. The caseworker wanted names and telephone numbers, but no one was willing to

provide that information. Regarding her job with Instacart, respondent explained she did not

receive paystubs but did show the caseworker the payments she received on the Instacart app.

She made about $600 to $700 a week when she was doing Instacart. Since the unfitness finding,

respondent had five or six visits with I.H. At the end of I.H.’s birthday visit, I.H. was crying

when she got into the car to leave. Respondent allowed her family to come to visits because she

wanted I.H. to see she has a big family that loves her.

¶ 23             I.H. calls respondent “mom” and loves spending time with K.P. Respondent

testified she and I.H. had an unbreakable bond and she wants I.H. to come home. Respondent

testified she could financially provide for all of I.H.’s needs, including a larger home. She only

stopped looking when DCFS indicated it was no longer seeking to return I.H. home.

¶ 24             After hearing the parties’ arguments, the circuit court found the termination of

respondent’s parental rights was in I.H.’s best interests. The court entered a written order

terminating respondent’s and Christyen’s parental rights to I.H.

¶ 25             On September 10, 2021, respondent filed a timely notice of appeal in sufficient

compliance with Illinois Supreme Court Rule 303 (eff. July 1, 2017). See Ill. S. Ct. R. 660(b)

(eff. Oct. 1, 2001) (providing the rules governing civil cases also govern appeals from final

judgments in all proceedings under the Juvenile Court Act, except for delinquency cases). Thus,

this court has jurisdiction of the appeal pursuant to Illinois Supreme Court Rule 307(a)(6) (eff.

Nov. 1, 2017).

¶ 26                                       II. ANALYSIS

¶ 27             Under section 2-29(2) of the Juvenile Court Act (705 ILCS 405/2-29(2) (West




                                                - 10 -
2018)), the involuntary termination of parental rights involves a two-step process. First, the

State must prove by clear and convincing evidence the parent is “unfit,” as that term is defined in

section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West 2018)). In re Donald A.G., 221 Ill.

2d 234, 244, 850 N.E.2d 172, 177 (2006). If the circuit court makes a finding of unfitness, then

the State must prove by a preponderance of the evidence it is in the minor child’s best interests

that parental rights be terminated. In re D.T., 212 Ill. 2d 347, 366, 818 N.E.2d 1214, 1228

(2004).

¶ 28           Since the circuit court has the best opportunity to observe the demeanor and

conduct of the parties and witnesses, it is in the best position to determine the credibility and

weight of the witnesses’ testimony. In re E.S., 324 Ill. App. 3d 661, 667, 756 N.E.2d 422, 427

(2001). Further, in matters involving minors, the circuit court receives broad discretion and great

deference. E.S., 324 Ill. App. 3d at 667, 756 N.E.2d at 427. Thus, a reviewing court will not

disturb a circuit court’s unfitness finding and best-interests determination unless they are

contrary to the manifest weight of the evidence. See In re Gwynne P., 215 Ill. 2d 340, 354, 830

N.E.2d 508, 516-17 (2005) (fitness finding); In re J.L., 236 Ill. 2d 329, 344, 924 N.E.2d 961, 970

(2010) (best-interests determination). A circuit court’s decision is against the manifest weight of

the evidence only where the opposite conclusion is clearly apparent. Gwynne P., 215 Ill. 2d at

354, 830 N.E.2d at 517.

¶ 29                                  A. Respondent’s Fitness

¶ 30           Respondent contends the circuit court erred by finding her unfit. In this case, the

circuit court found respondent unfit on all of the grounds alleged in the petition. One of the

bases for the circuit court’s unfitness finding was section 1(D)(m)(ii) of the Adoption Act (750

ILCS 50/1(D)(m)(ii) (West 2018)), which provides a parent may be declared unfit if he or she




                                                - 11 -
fails “to make reasonable progress toward the return of the child to the parent during any

9-month period following the adjudication of neglected or abused minor under Section 2-3 of the

Juvenile Court Act.” Illinois courts have defined “reasonable progress” as “demonstrable

movement toward the goal of reunification.” (Internal quotation marks omitted.) In re Reiny S.,

374 Ill. App. 3d 1036, 1046, 871 N.E.2d 835, 844 (2007) (quoting In re C.N., 196 Ill. 2d 181,

211, 752 N.E.2d 1030, 1047 (2001)). Moreover, they have explained reasonable progress as

follows:

               “ ‘[T]he benchmark for measuring a parent’s “progress toward the

               return of the child” under section 1(D)(m) of the Adoption Act

               encompasses the parent’s compliance with the service plans and

               the court’s directives, in light of the condition which gave rise to

               the removal of the child, and in light of other conditions which

               later became known and which would prevent the court from

               returning custody of the child to the parent.’ ” Reiny S., 374 Ill.

               App. 3d at 1046, 871 N.E.2d at 844 (quoting C.N., 196 Ill. 2d at

               216-17, 752 N.E.2d at 1050).

Additionally, this court has explained reasonable progress exists when a circuit court “can

conclude that *** the court, in the near future, will be able to order the child returned to parental

custody. The court will be able to order the child returned to parental custody in the near future

because, at that point, the parent will have fully complied with the directives previously given to

the parent in order to regain custody of the child.” (Emphases in original.) In re L.L.S., 218 Ill.

App. 3d 444, 461, 577 N.E.2d 1375, 1387 (1991). We have also emphasized “ ‘reasonable

progress’ is an ‘objective standard.’ ” In re F.P., 2014 IL App (4th) 140360, ¶ 88, 19 N.E.3d




                                                - 12 -
227 (quoting L.L.S., 218 Ill. App. 3d at 461, 577 N.E.2d at 1387).

¶ 31           In determining a parent’s fitness based on reasonable progress, a court may only

consider evidence from the relevant time period. Reiny S., 374 Ill. App. 3d at 1046, 871 N.E.2d

at 844 (citing In re D.F., 208 Ill. 2d 223, 237-38, 802 N.E.2d 800, 809 (2003)). Courts are

limited to that period “because reliance upon evidence of any subsequent time period could

improperly allow a parent to circumvent her own unfitness because of a bureaucratic delay in

bringing her case to trial.” Reiny S., 374 Ill. App. 3d at 1046, 871 N.E.2d at 844. In this case,

the petition alleged three nine-month periods, but we will address the period of May 2, 2018, to

February 2, 2019.

¶ 32           Donaldson-Myles was I.H.’s caseworker during that nine-month period, and she

testified respondent received overall unsatisfactory ratings on the two service plans rated during

that period. The January to July 2018 service plan contained tasks of (1) cooperation with

DCFS, which included having a legal means of support and safe housing; (2) parenting classes;

(3) visitation; (4) mental health counseling; (5) substance abuse; and (6) independence. The next

service plan, which covered July 2018 to January 2019 added the task of anger management and

changed the parenting task to having a parenting coach. Donaldson-Myles explained, during

both service plan periods, respondent had been combative and defiant with her. Respondent

would refuse to provide proof of employment and drug drops. Regarding parenting, respondent

was given an unsatisfactory discharge by Hampton, the parenting coach, because respondent’s

cellphone was a major distraction during visits. Hampton further testified respondent did not

improve in parenting skills during the coaching sessions because respondent did not listen to any

of Hampton’s suggestions. Additionally, respondent had issues with visitation resulting in her

visits being moved from overnights to two-hour visits at the agency office or in the community




                                               - 13 -
during the nine-month period. Respondent had missed a set curfew multiple times, missed

multiple visits, and did not always have food for I.H. Further, respondent was inconsistent with

attending mental health counseling, which included addressing anger management. While

respondent did complete her substance abuse assessment during the nine-month period,

respondent had positive drug drops for marijuana and self-reported marijuana use.

Donaldson-Myles testified she was never close to returning I.H. while she was the caseworker.

Donaldson-Myles explained respondent had not established a level of stability to parent a child

or live independently. At most, respondent would be stable for a period of 30 to 45 days.

¶ 33           Given the above evidence, the circuit court’s finding respondent failed to make

reasonable progress during the period of May 2, 2018, to February 2, 2019, was not against the

manifest weight of the evidence.

¶ 34           Since we have upheld the circuit court’s determination respondent met the

statutory definition of an “unfit person” on the basis of respondent’s failure to make reasonable

progress (750 ILCS 50/1(D)(m)(ii) (West 2018)) during the nine-month period of May 2, 2018,

to February 2, 2019, we do not address the other bases for the circuit court’s unfitness finding.

See In re Tiffany M., 353 Ill. App. 3d 883, 891, 819 N.E.2d 813, 820 (2004).

¶ 35                                  B. I.H.’s Best Interests

¶ 36           Respondent also challenges the circuit court’s finding it was in I.H.’s best

interests to terminate her parental rights. The State disagrees and contends the court’s finding

was proper.

¶ 37           During the best interests hearing, the circuit court focuses on “the child’s welfare

and whether termination would improve the child’s future financial, social and emotional

atmosphere.” In re D.M., 336 Ill. App. 3d 766, 772, 784 N.E.2d 304, 309 (2002). In doing so,




                                               - 14 -
the court considers the factors set forth in section 1-3(4.05) of the Juvenile Court Act (705 ILCS

405/1-3(4.05) (West 2018)) in the context of the child’s age and developmental needs. See In re

T.A., 359 Ill. App. 3d 953, 959-60, 835 N.E.2d 908, 912-13 (2005). Those factors include the

following: the child’s physical safety and welfare; the development of the child’s identity; the

child’s family, cultural, and religious background and ties; the child’s sense of attachments,

including continuity of affection for the child, the child’s feelings of love, being valued, security,

and familiarity, and taking into account the least disruptive placement for the child; the child’s

own wishes and long-term goals; the child’s community ties, including church, school, and

friends; the child’s need for permanence, which includes the child’s need for stability and

continuity of relationships with parent figures, siblings, and other relatives; the uniqueness of

every family and each child; the risks attendant to entering and being in substitute care; and the

wishes of the persons available to care for the child. 705 ILCS 405/1-3(4.05) (West 2018).

¶ 38           We note a parent’s unfitness to have custody of his or her child does not

automatically result in the termination of the parent’s legal relationship with the child. In re

M.F., 326 Ill. App. 3d 1110, 1115, 762 N.E.2d 701, 706 (2002). As stated, the State must prove

by a preponderance of the evidence the termination of parental rights is in the minor child’s best

interests. See D.T., 212 Ill. 2d at 366, 818 N.E.2d at 1228. “Proof by a preponderance of the

evidence means that the fact at issue *** is rendered more likely than not.” People v. Houar,

365 Ill. App. 3d 682, 686, 850 N.E.2d 327, 331 (2006).

¶ 39           While it was undisputed respondent loved I.H. and was bonded with her, the

major issue in this case was stability. By the time of the best interests hearing, I.H. had been

living apart from respondent in various foster homes for more than four years and had expressed

a desire not to move again and to have a forever family. Respondent continued to have issues




                                                - 15 -
with providing stability for I.H. Despite being given time between the unfitness hearing and the

best interests hearing to show she could provide a stable home for I.H., respondent failed to

obtain an apartment big enough for I.H. to reside there and failed to provide proof of income.

Moreover, while only residing in her current foster home for three months, I.H. had bonded with

her foster family. The foster parents were willing to adopt I.H. They had already made efforts to

support I.H.’s ethic background and were willing to support connections with I.H.’s birth family.

¶ 40           Accordingly, we find the circuit court’s conclusion it was in I.H.’s best interests

to terminate respondent’s parental rights was not against the manifest weight of the evidence.

¶ 41                                   III. CONCLUSION

¶ 42           For the reasons stated, we affirm the Sangamon County circuit court’s judgment.

¶ 43           Affirmed.




                                               - 16 -